ON MOTION FOR REHEARING.
Stephens, J.
The evidence did not demand the inference that the dealer did in fact know of the defect; and, granting that the evidence conclusive^ established that the dealer was negligent in failing to discover the same, it was still a jury question as to whether this negligence or the negligence of the manufacturer constituted the proximate cause of the plaintiff’s injuries. Hence, there is no merit in the exception to the charge upon the ground that the court should have told the jury, as a matter of law, that the negligence of the dealer in failing to discover the defects should be treated as an intervening agency, breaking the causal connection between the negligence of the manufacturer and the -injury complained of.
There is no exception upon the ground that the court failed to submit this question as an issue of fact for determination by the jury, or that the jury were not instructed that knowledge of the defects by the dealer would constitute the proximate cause of the injury.

Rehearing denied.


Bell, J., concurs. Jenkins, P. J., disqualified.